Pratt, J.
Although unartificial in form, the complaint contained a cause of action. It showed the existence of a cause of action, its assignment to plaintiff; that defendant claimed to hold it, and liad been made defendant in interpleader. The demand for judgment was inappropriate, but that is not ground for demurrer. The court properly overruled the demurrer, and upon expiration of the time given to answer over entered the proper judgment giving to plaintiff the fund in suit with the taxed costs. The judgment appealed from is affirmed, with costs. All concur.
APPEAL PROM ORDER.
By the affirmance of the judgment appealed from, the appeal of the plaintiff from the order refusing to amend the case loses all importance. Order affirmed, without costs. All concur.